924 F.2d 1059
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John B. SMITH, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-1532.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1991.

Before KEITH and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
John B. Smith, a pro se Michigan plaintiff, appeals the district court's order denying his request to readjust the onset date of his disability.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
After being awarded disability insurance benefits, Smith filed a request for reconsideration with the Secretary, alleging that the Secretary had improperly determined his onset date of disability.  The Administrative Law Judge (ALJ) denied this request and the Appeals Council affirmed the decision.  Smith then filed a petition for judicial review in the district court.  Over Smith's objections, the district court adopted the magistrate's report and recommendation and dismissed the petition as barred by the doctrine of res judicata and being without merit.  Smith filed a timely appeal.


3
Upon review, we affirm the district court's judgment.  The district court properly determined that Smith's claim is barred by the doctrine of res judicata.    Carver v. Secretary of Health and Human Services, 869 F.2d 289, 291-92 (6th Cir.1989).  Further, substantial evidence exists to support the Secretary's decision.    Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989).


4
Accordingly, we affirm the district court's judgment for the reasons stated in the magistrate's report and recommendation filed on March 27, 1990 and the district court's order of April 30, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.